DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 15th 2021 has been considered and entered into the record.  The Application remains in condition for allowance.

Allowable Subject Matter
Claims 1, 3-4, 13, 15 and 21-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
No found prior art of record teaches or fairly suggests the specific combination of claimed limitations recited in independent claims 1, 23 and 30.
Several prior art references are found to be relevant but do not teach the specific limitations of the claim.

USPN 2017/0170967 to Luo discloses obtaining an image using a CAPTCHA code and teaches that a signature within the submitted image to determine a matching signature for authentication (paragraph [0071] but does not teach or fairly suggest that the original image is modified such that a first checksum of the original image is different from a second checksum of the electronically modified image.

USPN 2013/0145441 to Mujumdar discloses a CAPTCHA user verification using images and discloses that kinks may be encrypted in the images using a hash and discloses that different hashes can be used while serving the same image (paragraph [0034]).  However 

USPN 2014/0115340 to Lee discloses a CAPTCHA user verification system (paragraphs [0074], [0092] and [0098]) that uses a hash value corresponding to the user selected image to determine is a match is made for authentication.  However Lee does not teach or fairly suggest that the original image is modified such that a first checksum of the original image is different from a second checksum of the electronically modified image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669